               Case 2:19-cv-01260-TSZ Document 16 Filed 07/22/20 Page 1 of 2




 1                                                                       The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      SHOUKAT H ALI, et. al.                               No. C19-01260 TSZ
10
                           Plaintiffs,                     FIFTH STIPULATION AND
11                                                         ORDER FOR EXTENSION OF JOINT
                     v.                                    STATUS REPORT AND ANSWER
12                                                         DEADLINES
      MICHAEL RICHARD POMPEO, et al.,
13
14                           Defendants.

15
16         The Parties, through undersigned counsel, hereby STIPULATE and AGREE that

17   Defendants’ Answer may be extended from August 3, 2020 to September 2, 2020. The deadline
     for the filing of the Joint Status Report may also be extended from July 20, 2020, to August 19,
18
     2020. Good cause exists for the requested extensions. The consulate conducted Plaintiff’s
19
     interview on June 25, 2020. The visa was not issued pursuant to Immigration and Naturalization
20
     Act Sections 212(f) and 215(a) in accordance with Presidential Proclamation (“PP”) 10014 (and
21
     its successor order – PP 10052.) These proclamations suspend the entry of immigrant aliens into
22
     the United States. PP 10052 expires on 12/31/20 unless continued by the President, and the visa
23
     cannot be issued while the proclamation remains in effect. However, Plaintiff’s counsel is
24
     submitting an application for an exemption to the PP that may allow the issuance of the visa.
25
     Plaintiff requests additional time to seek this exemption as it may resolve this matter in its
26   entirety without the necessity of motion practice.
27

     FIFTH STIPLUATION AND ORDER FOR EXTENSION                              UNITED STATES ATTORNEY
     OF DEADLINES (C19-01260 TSZ) - 1                                        1201 PACIFIC AVE., STE. 700
                                                                                TACOMA, WA 98402
                                                                                  (253) 4258-3800
               Case 2:19-cv-01260-TSZ Document 16 Filed 07/22/20 Page 2 of 2




 1
     Dated: July 20, 2020
 2                                                      Respectfully submitted,
 3
 4                                                      United States Attorney’s Office

 5   s/ Bart Klein                                      /s/ Michelle R. Lambert
     BART KLEIN WSBA #10909                             MICHELLE R. LAMBERT
 6   Law Offices of Bart Klein                          NYS#4666657
 7   WSBA # 10909                                       Assistant United States Attorney
     605 First Avenue South, Suite 500                  United States Department of Justice
 8   Seattle, WA 98104                                  1201 Pacific Avenue, Suite 700
     Tel.: (206) 624-3787                               Tacoma, WA 98402
 9   Fax: (206) 624-6371                                Tel.: (253) 428-3824
     Bart.Klein@bartklein.com                           Email: michelle.lambert@usdoj.gov
10
11   Attorney for Plaintiffs                            Attorney for Defendants

12
13                                              ORDER
            The parties having so stipulated, the above is SO ORDERED. Defendants’ Answer is
14
     due on September 2, 2020 and the Joint Status Report is due on August 19, 2020.
15
16
            DATED this 22nd day of July, 2020.
17
18
19
                                                        A
                                                        Thomas S. Zilly
                                                        United States District Judge
20
21
22
23
24
25
26
27

     FIFTH STIPLUATION AND ORDER FOR EXTENSION                          UNITED STATES ATTORNEY
     OF DEADLINES (C19-01260 TSZ) - 2                                    1201 PACIFIC AVE., STE. 700
                                                                            TACOMA, WA 98402
                                                                              (253) 4258-3800
